                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

IN THE MATTER OF THE
COMPLAINT OF LAWRENCE W.
HALL and WESLEY BRYANT, as
Owners of a 2017 Tidewater 210 LXF
with Hull ID Number NLPZF1211617,                         Case No. 6:19-cv-235-Orl-37GJK
its engines, tackle, apparel, etc. for
Exoneration from or Limitation of
Liability,

      Petitioners.
_____________________________________

                                         ORDER

       Petitioners Lawrence W. Hall and Wesley Bryant filed this statutory action in

admiralty seeking exoneration or limitation of liability. (See Doc. 1 (“Complaint”).) On

Petitioners’ motion, the Court directed the issuance of a notice that required all potential

claimants to make a claim by April 29, 2019. (Docs. 4–6.) Following the notice period,

Petitioners obtained entries of default against all non-filing claimants, including The

Rawlings Group, Blue Cross & Blue Shield of Florida, Inc., and any and all claimants who

have failed to plead or otherwise defend. 1 (Docs. 14–16.) Now, Petitioners move for

default judgment against all non-filing claimants. (See Doc. 20 (“Motion”).) On referral,

U.S. Magistrate Judge Gregory J. Kelly recommends the Court grant the Motion, finding

Petitioners fulfilled their obligations under Supplemental Rule F and the non-filing




       1Only Barbara Hooker individually and Barbara Hooker as Personal
Representative of the Estate of Brian Hooker filed a claim by the deadline. (See Doc. 9.)
However, Petitioners settled those claims. (See Docs. 19, 21.)
                                            -1-
claimants failed to file a claim or answer within the established notice period. (Doc. 22

(“R&R”).)

       The parties did not object to the R&R, and the time for doing so has now passed.

As such, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the

Court finds that the R&R is due to be adopted in its entirety.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.     U.S. Magistrate Judge Gregory J. Kelly’s Report and Recommendation

              (Doc. 22) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     Petitioners’ Renewed Unopposed Motion for Entry of Final Default

              Judgment (Doc. 20) is GRANTED.

       3.     The Clerk is DIRECTED to enter default judgment in favor of Petitioners

              Lawrence W. Hall and Wesley Bryant and against The Rawlings Group,

              Blue Cross & Blue Shield of Florida, Inc., and any and all claimants who

              have failed to plead or otherwise defend.

       DONE AND ORDERED in Chambers in Orlando, Florida, on November 15, 2019.




                                            -2-
Copies to:
Counsel of Record




                    -3-
